UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 UNITED CAPITAL CORP. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: UNITED CAPITAL CORP. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 17, 2008 To Our Stockholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the “Meeting”) of UNITED CAPITAL CORP., a Delaware corporation (“we,” “our” or the “Company”), will be held at the offices of the Company, 9 Park Place, Great Neck, New York 11021, on June 17, 2008, at 10:00 A.M., Local Time, for the following purposes: 1. To elect seven (7) members of the Board of Directors to serve until the next annual meeting of stockholders and until their successors have been duly elected and qualified; 2. To provide performance criteria for the payment of bonuses to the Company’s Chief Executive Officer; and 3. To transact such other business as may properly be brought before the Meeting or any adjournment thereof. The Board of Directors has fixed the close of business on May 9, 2008 as the record date for the Meeting. Only stockholders of record on the stock transfer books of the Company at the close of business on that date are entitled to notice of, and to vote at, the Meeting. By Order of the Board of Directors /s/ Anthony J. Miceli ANTHONY J. MICELI Secretary Dated:[May , 2008] WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE MEETING, YOU ARE URGED TO FILL IN, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENVELOPE THAT IS PROVIDED, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. UNITED CAPITAL CORP. 9 PARK PLACE GREAT NECK, NEW YORK 11021 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS JUNE 17, 2008 INTRODUCTION This Proxy Statement is being furnished to stockholders by the Board of Directors (the “Board of Directors” or the “Board”) of United Capital Corp., a Delaware corporation (the “Company”), in connection with the solicitation of the accompanying Proxy for use at the 2008 Annual Meeting of Stockholders of the Company (the “Meeting”) to be held at the offices of the Company, 9 Park Place, Great Neck, New York 11021, on June 17, 2008, at 10:00 A.M., Local Time, or at any adjournment thereof. The principal executive offices of the Company are located at 9 Park Place, Great Neck, New York 11021. The approximate date on which this Proxy Statement and the accompanying Proxy will first be sent or given to stockholders is [May , 2008]. RECORD DATE AND VOTING SECURITIES Only stockholders of record at the close of business on May 9, 2008, the record date (the “Record Date”) for the Meeting, will be entitled to notice of, and to vote at, the Meeting and any adjournment thereof.As of the close of business on the Record Date, there were [8,266,286] outstanding shares of the Company’s common stock, $.10 par value (the “Common Stock”).Each of such shares is entitled to one vote.There was no other class of voting securities of the Company outstanding on that date.All shares of Common Stock have equal voting rights.A majority of the outstanding shares of Common Stock present in person or by proxy is required for a quorum. VOTING OF PROXIES Shares of Common Stock represented by Proxies, which are properly executed, duly returned and not revoked will be voted in accordance with the instructions contained therein.If no specification is indicated on the Proxy, the shares of Common Stock represented thereby will be voted (i) for the election as Directors of the persons who have been nominated by the Board of Directors; (ii) for the proposal to provide performance criteria for the payment of bonuses to the Company’s Chief Executive Officer; and (iii) for any other matter that may properly be brought before the Meeting in accordance with the judgment of the person or persons voting the Proxies. The execution of a Proxy will in no way affect a stockholder’s right to attend the Meeting and vote in person.Any Proxy executed and returned by a stockholder may be revoked at any time thereafter if written notice of revocation is given to the Secretary of the Company prior to the vote to be taken at the Meeting, or by execution of a subsequent proxy which is presented at the Meeting, or if the stockholder attends the Meeting and votes by ballot, except as to any matter or matters upon which a vote shall have been cast pursuant to the authority conferred by such Proxy prior to such revocation.For purposes of determining the presence of a quorum for transacting business at the Meeting, abstentions and broker “non-votes” (i.e., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other persons entitled to vote shares on a particular matter with respect to which the brokers or nominees do not have discretionary power) will be treated as shares that are present but which have not been voted. The cost of solicitation of the Proxies being solicited on behalf of the Board of Directors will be borne by the Company. In addition to the use of mail, proxy solicitation may be made by telephone, telegraph and personal interview by officers, directors and employees of the Company. The Company will, upon request, reimburse brokerage houses and persons holding Common Stock in the names of their nominees for their reasonable expenses in sending soliciting material to their principals. 1 SECURITY OWNERSHIP The following table sets forth information concerning ownership of the Company’s Common Stock, as of the Record Date, by each person known by the Company to be the beneficial owner of more than five percent of the Common Stock, each director, each executive officer, and nominee for election as a director and by all directors and executive officers of the Company as a group: Name and Address of Beneficial Owner Shares Beneficially Owned Percentage of Class (9) A.F. Petrocelli 9 Park Place Great Neck, NY 11021 [8,969,448 ](1)(2) [76.5 %] Beverly Petrocelli c/o 9 Park Place Great Neck, NY 11021 [8,969,448 ](2) [76.5 %] Anthony J. Miceli [263,900 ](3) [3.1 %] Michael T. Lamoretti [302,000 ](4) [3.5 %] Michael J. Weinbaum [346,036 ](5) [4.0 %] Howard M. Lorber [218,000 ](6) [2.6 %] Robert M. Mann [101,400 ](7) [1.2 %] Arnold S. Penner [118,000 ](8) [1.4 %] All executive officers and directors as a group (7 persons) [10,318,784 ](1)(3)(4)(5)(6)(7)(8)(9) [79.6 %] (1) Mr. Petrocelli owns directly 4,515,448 shares of Common Stock and presently exercisable options to purchase 3,454,000 shares of Common Stock.Also includes 1,000,000 shares held by Mrs. Petrocelli, the wife of Mr. Petrocelli.Such shares may be deemed to be beneficially owned by Mr. Petrocelli.Does not include shares held by the adult children or grandchildren of Mr. Petrocelli.Mr. Petrocelli disclaims beneficial ownership of the shares held by his wife, adult children and grandchildren. (2) Mrs. Petrocelli is the wife of Mr. Petrocelli.Includes 1,000,000 shares of Common Stock held by Mrs. Petrocelli, 7,969,448 shares held by Mr. Petrocelli (which includes presently exercisable options to purchase 3,454,000 shares of Common Stock).Such shares may be deemed to be beneficially owned by Mrs. Petrocelli.Mrs. Petrocelli disclaims beneficial ownership of all shares held by Mr. Petrocelli.Does not include shares held by the adult children or grandchildren of Mrs. Petrocelli.Mrs. Petrocelli disclaims beneficial ownership of the shares held by her adult children and grandchildren. (3) Consists of 3,900 shares of Common Stock and presently exercisable options to purchase 260,000 shares of Common Stock. (4) Consists of presently exercisable options to purchase 302,000 shares of Common Stock.Does not include 363,600 shares held in trust (with the wife of Mr. Lamoretti serving as trustee) for the benefit of the minor children of Mr. Lamoretti.Mr. Lamoretti disclaims beneficial ownership of the shares held in trust for his children. (5) Consists of 6,036 shares of Common Stock held by Mr. Weinbaum and presently exercisable options to purchase 340,000 shares of Common Stock.Does not include 363,600 shares held in trust (with the wife of Mr. Weinbaum serving as trustee) for the benefit of the minor children of Mr. Weinbaum.Mr. Weinbaum disclaims beneficial ownership of the shares held in trust for his children. (6) Includes 100,000 shares owned by Lorber Alpha II, L.P. (an entity in which Mr. Lorber may be deemed to be a control person).Mr. Lorber disclaims beneficial ownership of all shares owned Lorber Alpha II, L.P.Also includes presently exercisable options to purchase 118,000 shares of Common Stock. (7) Consists of 1,400 shares of Common Stock and presently exercisable options to purchase 100,000 shares of Common Stock. (8) Consists of presently exercisable options to purchase 118,000 shares of Common Stock. (9) Includes the shares of Common Stock subject to options which are presently exercisable and held by directors and executive officers as a group for purposes of calculating the respective percentages of Common Stock owned by such individuals or by the executive officers and directors as a group. 2 PROPOSAL I—ELECTION OF DIRECTORS Nominees Unless otherwise specified, all Proxies received will be voted in favor of the election of the persons named below as directors of the Company, to serve until the next Annual Meeting of Stockholders of the Company and until their successors shall be duly elected and qualified.Directors shall be elected by a plurality of the votes cast, in person or by proxy, at the Meeting.Abstentions from voting and broker non-votes on the election of directors will have no effect since they will not represent votes cast at the Meeting for the purpose of electing directors.All nominees are currently directors of the Company.The terms of the current directors expire at the Meeting and when their successors are duly elected and qualified. Management has no reason to believe that any of the nominees will be unable or unwilling to serve as a director, if elected. Should any of the nominees not remain a candidate for election at the date of the Meeting, the Proxies will be voted in favor of those nominees who remain candidates and may be voted for substitute nominees selected by the Board of Directors.The names of the nominees and certain information concerning them are set forth below: Name Principal Occupation Age First Year Became Director A.F. Petrocelli Chairman of the Board, President and Chief Executive Officer 64 1981 Michael T. Lamoretti Vice President – Real Estate Operations 40 2005 Howard M. Lorber * President and Chief Executive Officer of Vector Group Ltd. 59 1991 Robert M. Mann * Private Investor – Apparel Industry 66 2001 Anthony J. Miceli Vice President, Chief Financial Officer and Secretary 45 1996 Arnold S. Penner * Self-employed real estate investor and broker 71 1989 Michael J. Weinbaum Vice President – Real Estate Operations 41 2005 * Independent Director under rules established by the American Stock Exchange.The Company is a “Controlled” company under such rules in that Mr. Petrocelli owns more than 50% of the outstanding Common Stock of the Company. A.F.
